UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT




                            No. 98-2621



FRANK PAUL LUKACS,

                                            Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; HAROLD E. VARMUS, Doctor, Di-
rector National Institute of Health; RICHARD
CLAUSNER, Doctor, Director National Cancer
Institute; BEVERLY LOTT WYATT, Chief, Research
Contracts Branch, National Cancer Institute;
DAVID   SNIGHT,   Chief,  Research   Contracts
Branch, Division of Contracts and Grants, OA,
OD, National Institute of Health; PHILIP
AMORUSO, Executive Director, National Cancer
Institute; MAXINE RICHARDSON, Equal Employment
Opportunity Manager, National Cancer Insti-
tute; MARIANNE WAGNER, Personnel Officer, Na-
tional Cancer Institute; DIANE ARMSTRONG, Di-
rector, Equal Employment Opportunity, National
Institute of Health; JAMES KING, Director,
Office of Personnel Management; SANDRA THOMAS,
Equal Employment Opportunity Manager, National
Cancer Institute,

                                           Defendants - Appellees.
                              No. 99-1108



FRANK PAUL LUKACS,

                                             Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; HAROLD E. VARMUS, Doctor, Di-
rector National Institute of Health; RICHARD
CLAUSNER, Doctor, Director National Cancer
Institute; BEVERLY LOTT WYATT, Chief, Research
Contracts Branch, National Cancer Institute;
DAVID   SNIGHT,   Chief,  Research   Contracts
Branch, Division of Contracts and Grants, OA,
OD, National Institute of Health; PHILIP
AMORUSO, Executive Director, National Cancer
Institute; MAXINE RICHARDSON, Equal Employment
Opportunity Manager, National Cancer Insti-
tute; MARIANNE WAGNER, Personnel Officer, Na-
tional Cancer Institute; DIANE ARMSTRONG, Di-
rector, Equal Employment Opportunity, National
Institute of Health; JAMES KING, Director,
Office of Personnel Management; SANDRA THOMAS,
Equal Employment Opportunity Manager, National
Cancer Institute,

                                            Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-2913-PJM)


Submitted:   March 16, 1999                 Decided:   April 7, 1999




                                   2
Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Paul Lukacs, Appellant Pro Se. George Levi Russell, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Frank Paul Lukacs appeals the district court’s orders denying

several of his pending motions (No. 98-2621) and granting Defen-

dants’ motion to dismiss and for summary judgment (No. 99-1108).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm both orders on

the reasoning of the district court. Lukacs v. Shalala, No. CA-96-

2913-PJM   (D. Md. Oct. 21, 1998;* Nov. 17, 1998).   We deny Lukacs’

motion for a stay pending appeal.    We grant Lukacs’ motion to file

a supplement to his informal brief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 19, 1998, the district court’s records show it was entered
on the docket sheet on October 21, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 4